NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0970n.06
                           Filed: December 14, 2005

                                            No. 05-5019

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


LINDA G. STAPLES,                                         )
                                                          )         ON APPEAL FROM THE
       Plaintiff-Appellant,                               )         UNITED STATES DISTRICT
                                                          )         COURT FOR THE WESTERN
               v.                                         )         DISTRICT OF TENNESSEE
                                                          )
COMMISSIONER OF SOCIAL SECURITY,                          )
                                                          )
      Defendant-Appellee.                                 )
__________________________________________                )



BEFORE: MARTIN, GIBBONS, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Plaintiff Linda G. Staples appeals an order of the district court affirming the denial of social

security disability benefits. We affirm.

       In October 2000, at age 34, Staples applied for disability insurance benefits under the Social

Security Act, citing osteoarthritis, bulging vertebral disks, degenerative joint disease, diabetes

mellitus, diabetic neuropathy, fibromyalgia, irritable bowel syndrome, spinal cord deterioration, and

migraine headaches. She alleged that she was disabled as of March 2000, and her last date insured

was June 30, 2000. The Social Security Administration (“SSA”) denied her claim in January 2001

and denied her request for reconsideration in April 2001. After a June 2001 hearing at which Staples

and her husband testified, an Administrative Law Judge (“ALJ”) found in October 2002 that Staples
No. 05-5019
Staples v. Comm’r of Soc. Sec.


was not disabled during her insured period. When the SSA Appeals Council denied review in April

2003, the ALJ’s decision became the Commissioner’s decision. 20 C.F.R. § 404.981.

       Staples appealed to the United States District Court for the Western District of Tennessee,

which affirmed the ALJ’s determination in 2004. Staples appeals, claiming that the ALJ’s decision

was not supported by substantial evidence in the record. She also contends that the district court

erred in denying her request to remand the case for the agency to consider new material evidence.

       “This Court must affirm the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record.” Warner v. Comm’r of Soc. Sec., 375 F.3d 387,

390 (6th Cir. 2004) (quoting Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997)).

The substantial evidence standard is met if a “reasonable mind might accept the relevant evidence

as adequate to support a conclusion.” Warner, 375 F.3d at 390 (citing Kirk v. Sec’y of HHS, 667
F.2d 524, 535 (6th Cir. 1981)) (internal quotation marks omitted). If substantial evidence supports

the Commissioner’s decision, this Court will defer to that determination “even if there is substantial

evidence in the record that would have supported an opposite conclusion.” Warner, 375 F.3d at 390

(quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

       As to disability, we conclude that there is substantial evidence in the record to support the

determination that Staples had the residual functional capacity to perform her past relevant work.

In regard to the request to remand, we conclude that Staples’ new evidence is immaterial: test

results and doctor’s notes from fall 2001, back surgeries that she had in 2003, and her mental



                                                -2-
No. 05-5019
Staples v. Comm’r of Soc. Sec.


impairments in 2003, have little or no probative value as to her condition during the insured period

of March-June 2000.1 Moreover, Staples had two opportunities to supplement the record and could

have submitted the fall 2001 test results and doctor’s notes then: after the June 2001 hearing but

before the ALJ’s October 2002 decision, and when she sought review from the Appeals Council in

late 2002.

       After reviewing the record, the parties’ briefs, and the applicable law, this Court determines

that a panel opinion further addressing the issues raised would serve no jurisprudential purpose. We

therefore affirm the district court’s decision for the reasons stated in that court’s opinion.

       Affirmed.




       1
         We conclude only that Staples’ proposed new evidence is immaterial to the question of
whether she was disabled during the insured period discussed herein. We intimate no opinion as
to whether this evidence might be material to the question of whether Staples was disabled at some
later time. That question could arise if Staples applies for Social Security disability benefits for
some later period of alleged disability. See, e.g., Moore v. Barnhart, No. 03-3253, 114 F. App’x
983, 984 (10th Cir. Nov. 19, 2004) (after SSA Appeals Council upheld denial of benefits for period
November 1994 through March 1998, plaintiff filed new application based on claim that she was
disabled from March 1998 onward, and SSA granted the new application).
                                                -3-